 Case 2:19-cv-11659-GAD-SDD ECF No. 7 filed 06/06/19   PageID.66   Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

REID BIGLAND,

       Plaintiff,
vs.                                             Case No. 19-cv-11659
                                                Hon. Laurie J. Michelson
                                                Mag. Stephanie Dawkins Davis
FCA NORTH AMERICA HOLDINGS, LLC,
a Delaware Corporation, FCA US LLC, a foreign
corporation, and FIAT CHRYSLER
AUTOMOBILES, N.V., a foreign corporation,
jointly and severally,

      Defendants.
 __________________________________________________________________
DEBORAH GORDON LAW                       SULLIVAN AND CROMWELL LLP
Deborah L. Gordon (P27058)               Jacob Eden Cohen
Elizabeth A. Marzotto Taylor (P82061)    Attorney for Defendants
Attorneys for Plaintiff                  125 Broad Street
33 Bloomfield Hills Parkway, Suite 220   New York, New York 10004
Bloomfield Hills, Michigan 48304         (212) 558-3262
(248) 258-2500                           cohenja@sullcrom.com
dgordon@deborahgordonlaw.com
emarzottotaylor@deborahgordonlaw.com     MILLER, CANFIELD, PADDOCK AND
                                         STONE, PLC
                                         Thomas W. Cranmer (P25252)
                                         Attorney for Defendants
                                         840 W. Long Lake Road, Suite 200
                                         Troy, Michigan 48084
                                         cranmer@millercanfield.com

                                         SULLIVAN AND CROMWELL LLP
                                         Julia Marie Jordan
                                         Attorney for Defendants
                                         1700 New York Ave., N.W., Suite 700
                                         Washington, DC 20006
                                         (202) 293-6330
                                         jordanjm@sullcrom.com
__________________________________________________________________
Case 2:19-cv-11659-GAD-SDD ECF No. 7 filed 06/06/19          PageID.67    Page 2 of 2



                          NOTICE OF APPEARANCE

      TO: Clerk of the Court

      PLEASE ENTER THE APPEARANCE of Deborah L. Gordon as counsel

for Plaintiff Reid Bigland, in the above-entitled cause of action.

                                        Respectfully submitted,

                                        DEBORAH GORDON LAW
                                        /s/Deborah L. Gordon (P27058)
                                        Elizabeth A. Marzotto Taylor (P82061)
                                        Attorneys for Plaintiff
                                        33 Bloomfield Hills Parkway, Suite 220
                                        Bloomfield Hills, Michigan 48304
Dated: June 6, 2019                     (248) 258-2500
                                        dgordon@deborahgordonlaw.com
                                        emarzottotaylor@deborahgordonlaw.com


                          CERTIFICATE OF SERVICE

       I hereby certify that on June 6, 2019, I electronically filed with the foregoing
document with the Clerk of the Court using the ECF system which will send
notification of such filing to all counsel of record.

                                        DEBORAH GORDON LAW
                                        /s/Deborah L. Gordon (P27058)
                                        Elizabeth A. Marzotto Taylor (P82061)
                                        Attorneys for Plaintiff
                                        33 Bloomfield Hills Parkway, Suite 220
                                        Bloomfield Hills, Michigan 48304
                                        (248) 258-2500
                                        dgordon@deborahgordonlaw.com
                                        emarzottotaylor@deborahgordonlaw.com
